DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Status of the Application
Claims 1-5, 12, 13, 18-21, 24, and 25 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 11/05/2020 are acknowledged.  Claims 4 and 5 remain withdrawn, as being drawn to an unelected invention or specie. Claims 1-3, 18, 19, and 21 are amended and new claims 24 and 25 are added. Claims under consideration in the instant office action are claims 1-3, 12, 13, 18-21, and new claims 24, 25.
 Applicants' arguments, filed 11/05/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
Claims 3 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 3 and 18 recite the component of macrogolglycerol ricinoleate, which is not disclosed anywhere in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 13, 19-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb (US 2010/0273895) in view of Stella (US 5,376,645).
Rejection
Stinchcomb teaches compositions comprising a cannabinoid, such as cannabidiol (“CBD”) or a cannabidiol prodrug, which is metabolized to cannabidiol, and a penetration enhancer (see abstract).  
Stinchcomb does not teach a composition further comprising sulfobutyl ether-7-B-cyclodextrin (SBE-7-β-CD).
Stella is drawn towards Sulfoalkyl ether cyclodextrin derivatives and their use as solubilizing agents for water insoluble drugs for oral, intranasal, or parenteral administration (see abstract).  Stella teaches cyclodextrin derivatives of the following formula:

    PNG
    media_image1.png
    342
    431
    media_image1.png
    Greyscale

which include the sulfobutyl ether of β-cyclodextrin (i.e. SBE-7-β-CD) (col. 4, lines 30-50, see Example 3, Table 2).  Stella teaches a drug complex with a cyclodextrin derivative of the above formula at an amount of less than 50% (claim 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition further comprising SBE-7-β-CD, as suggested by Stella, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since SBE-7-β-CD provided improved solubility of active agents as taught by Stella, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Regarding the limitation of cannabinoid is present in an amount of 0.5 - 10 mg/mL, the ratio of THC to CBD is between about 1:10 and 10:1, SBE-7-β-CD is present in an amount of about 0.1-40% by weight, at least one cannabinoid is present in an amount of 1-5 mg/mL, the molar ratio of the at least one cannabinoid to the SAE-CD is within a range of about 0.33: 1 to about 50: 1, and the portion of the at least one cannabinoid complexed with the SAE-CD is greater than 50% by weight of the cannabinoid, wherein the molar ratio of SAE-CD to the one or more cannabinoids in the diluted solution is > 10 – 50, and 20% to 40% SBE-7-β-CD, Stinchcomb teaches such compositions formulated for administration via In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the component amounts in order to increase the solubility and efficacy of the composition.
Regarding the limitation of 0.5-1 % by weight of a solubility enhancer, Stinchcomb teaches that depending on the desired result, a person of ordinary skill in the art of pharmacy, pharmaceutics, drug delivery, pharmacokinetics, medicine or other related discipline that comprises admixing an excipient with a drug or therapeutic agent to a composition would be able to select the appropriate binding agent and the relative concentration of the binding agent (paragraph 0084).  Stinchcomb does not specifically 
Regarding the limitations wherein the liquid formulation is clear and dilutable with water at ambient temperature without significant precipitation of the one or more cannabinoids, wherein upon dilution of the formulation with water or an aqueous solution to achieve a cannabinoid concentration of about 0.5 to 5 mg/ml, less than 3% by weight of the cannabinoid precipitates, wherein the formulation does not include a surfactant, organic solvent, soap, or detergent, the prior art is silent with regards to such limitations, and therefore the limitations must be met.  Additionally, the instantly claimed invention is drawn towards a composition and not a method of preparation, and the limitation “without significant precipitation of one or more cannabinoids” appears to be drawn towards a method of preparing rather than a composition.
Regarding the limitation of “a pH of about 2” as amended on 11/05/2020, Stinchcomb teaches the pH of compositions suitable for injection, wherein the pH may be about 3 to about 10 (paragraph 0109).  Stinchcomb does not specifically teach the exact amounts claimed in instant claims 2 and 25. However, it would be within the skill of an ordinary artisan to be able to modify the pH of the composition in order to obtain the desired suitability of the administration of the cannibinoid. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 24, as amended on 11/05/2020, claim 24 recites a formulation consisting SBE-7-β-CD, water, and the combination of THC and CBD, but also optional components, and is thus 


Response to Arguments
Applicant argues that Stinchcomb fails to reasonably teach or suggest a clear ready-to-inject liquid formulation that lacks organic solvent, with 1-5 mg/mL of a combination of THC:CBD at a ratio of 1:10 to 10:1 and 20-40% by weight SBE-7-β-CD.  Stinchcomb teaches extensive lists of components, percentages, and formulation types generally, but only transdermal formulations specifically.  Even if Stinchcomb teaches the use of cyclodextrins to increase the solubility of lipophilic agents, there is no suggestion that the specified elements should be selected and combined, and that the resulting liquid formulation would be clear and ready-to-inject.  The Examiner respectfully disagrees since Stinchcomb is not limited to specific embodiments of transdermal formulations, and Stinchcomb teaches such compositions formulated for administration via injection (paragraph 0015) and in amounts of 1 mg/ml (see Example 5), and water is separately added in a quantity sufficient to obtain 100% weight of the composition (paragraph 0083).  Stinchcomb teaches that penetration enhancers can be added such as cyclodextrins at an amount of 0.1 to 95%, which enhance the permeation of active agents by forming inclusion complexes with lipophilic actives and increasing their solubility in aqueous solutions (paragraph 0065-0067).  The teachings of Stinchcomb and Stella read on the structural limitations of the claimed invention, and when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	Applicant also argues that the record shows that a clear ready-to-inject formulation of cannabinoids with SBE-7-β-CD in water in the absence of a surfactant, organic solvent, soap, or detergent is unexpected.  The Examiner respectfully disagrees since Stinchcomb teaches that 
	Applicant also argues that Stella does not remedy the lack of predictability in the art of solubilizing cannabinoids in water and does not provide a basis for expecting that SAE-CD would improve aqueous solubility of cannabinoids to the extent observed without organic solvents.  The Examiner respectfully disagrees since Stinchcomb teaches that penetration enhancers can be added such as cyclodextrins at an amount of 0.1 to 95%, which enhance the permeation of active agents by forming inclusion complexes with lipophilic actives and increasing their solubility in aqueous solutions (paragraph 0065-0067).  
Applicant also argues that even if Stinchcomb teaches the use of cyclodextrins to increase the solubility of lipophilic agents, there is no suggestion that the specified elements should be selected and combined, and that the resulting liquid formulation would be clear and dilutable.  The Examiner respectfully disagrees since Stinchcomb teaches compositions comprising a cannabinoid, such as cannabidiol (“CBD”) or a cannabidiol prodrug, which is metabolized to cannabidiol, and a penetration enhancer (see abstract).  Stinchcomb teaches such cannabinoids to include delta-9-tetrahydrocannabinol (“THC”), cannabidiol (“CBD”), and mixtures thereof (paragraph 0043-0045).  Stinchcomb teaches such compositions formulated for administration via injection (paragraph 0015) and in amounts of 1 mg/ml (see Example 5), and water is separately added in a quantity sufficient to obtain 100% weight of the composition (paragraph 0083).  Stinchcomb teaches the compositions comprising cannabidiol in an amount of 1% to 98%, and a penetration enhancer present in an amount of 0.1% to 20% (paragraph 0047).  One of ordinary skill in the art would be motivated to formulate similar actives, such as other cannabinoids, in a similar amount of 1% to 98% based on the teachings of Stinchcomb.  Stinchcomb teaches the incorporation of binding agents such as polyvinyl pyrrolidone and 

    PNG
    media_image1.png
    342
    431
    media_image1.png
    Greyscale

which include the sulfobutyl ether of β-cyclodextrin (i.e. SBE-7-β-CD) (col. 4, lines 30-50, see Example 3, Table 2).  Stella teaches a drug complex with a cyclodextrin derivative of the above formula at an amount of less than 50% (claim 24). The teachings of Stinchcomb and Stella read on the structural In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	Applicant also argues that the only way to arrive at the hypothetical PVP-containing liquid formulation of Stinchcomb is by using Applicant's claims as a roadmap to piece together various elements of the prior art's different formulations. By doing so, the Office Action shows an improper reliance on hindsight.  The Examiner respectfully disagrees since in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Claims 1-3, 12, 13, 18-21, 24, and 25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628                   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629